
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


COMCAST CORPORATION
2005 DEFERRED COMPENSATION PLAN

ARTICLE 1—BACKGROUND AND COVERAGE OF PLAN


        1.1.    Background and Adoption of Plan.    In recognition of the
services provided by certain key employees and in order to make additional
retirement benefits and increased financial security available on a tax-favored
basis to those individuals, the Board of Directors of Comcast Corporation, a
Pennsylvania corporation (the "Board"), hereby amends and restates the Comcast
Corporation 2005 Deferred Compensation Plan (the "Plan"), effective January 1,
2005 (the "Effective Date").

        Prior to the Effective Date, the Comcast Corporation 2002 Deferred
Compensation Plan (the "2002 Plan") was in effect. In order to preserve the
favorable tax treatment available to deferrals under the 2002 Plan in light of
the American Jobs Creation Act of 2004 and the regulations issued by the
Department of the Treasury thereunder (the "AJCA"), the Board has prohibited
future deferrals under the 2002 Plan of amounts earned and vested on and after
the Effective Date. Amounts earned and vested prior to the Effective Date are
and will remain subject to the terms of the 2002 Plan. Amounts earned and vested
on and after the Effective Date will be available to be deferred pursuant to the
Plan, subject to its terms and conditions.

        1.2.    Reservation of Right to Amend to Comply with AJCA.    The Board
reserves the right to amend the Plan, either retroactively or prospectively, in
whatever respect is required to achieve and maintain compliance with the
requirements of the AJCA.

        1.3.    Plan Unfunded and Limited to Outside Directors and Select Group
of Management or Highly Compensated Employees.    The Plan is unfunded and is
maintained primarily for the purpose of providing outside directors and a select
group of management or highly compensated employees the opportunity to defer the
receipt of compensation otherwise payable to such outside directors and eligible
employees in accordance with the terms of the Plan.


ARTICLE 2—DEFINITIONS


        2.1.    "Account"    means the bookkeeping accounts established pursuant
to Section 5.1 and maintained by the Administrator in the names of the
respective Participants, to which all amounts deferred and earnings allocated
under the Plan shall be credited, and from which all amounts distributed
pursuant to the Plan shall be debited.

        2.2.    "Active Participant"    means:

        (a)   Each Participant who is in active service as an Outside Director;
and

        (b)   Each Participant who is actively employed by a Participating
Company as an Eligible Employee.

        2.3.    "Administrator"    means the Committee.

        2.4.    "Affiliate"    means, with respect to any Person, any other
Person that, directly or indirectly, is in control of, is controlled by, or is
under common control with, such Person. For purposes of this definition, the
term "control," including its correlative terms "controlled by" and "under
common control with," mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

        2.5.    "Annual Rate of Pay"    means, as of any date, an employee's
annualized base pay rate. An employee's Annual Rate of Pay shall not include
sales commissions or other similar payments or awards.

        2.6.    "Applicable Interest Rate"    means:

        (a)   Except as otherwise provided in Sections 2.7(b), the Applicable
Interest Rate means the interest rate that, when compounded daily pursuant to
rules established by the Administrator from time to time, is mathematically
equivalent to 12% per annum, compounded annually.

--------------------------------------------------------------------------------



        (b)   Except to the extent otherwise required by Section 10.2, effective
for the period beginning as soon as administratively practicable following a
Participant's employment termination date to the date the Participant's Account
is distributed in full, the Administrator, in its sole discretion, may designate
the term "Applicable Interest Rate" for such Participant's Account to mean the
lesser of (i) the rate in effect under Section 2.6(a) or (ii) the Prime Rate
plus one percent. Notwithstanding the foregoing, the Administrator may delegate
its authority to determine the Applicable Interest Rate under this
Section 2.6(b) to an officer of the Company or committee of two or more officers
of the Company.

        2.7.    "Beneficiary"    means such person or persons or legal entity or
entities, including, but not limited to, an organization exempt from federal
income tax under section 501(c)(3) of the Code, designated by a Participant or
Beneficiary to receive benefits pursuant to the terms of the Plan after such
Participant's or Beneficiary's death. If no Beneficiary is designated by the
Participant or Beneficiary, or if no Beneficiary survives the Participant or
Beneficiary (as the case may be), the Participant's Beneficiary shall be the
Participant's Surviving Spouse if the Participant has a Surviving Spouse and
otherwise the Participant's estate, and the Beneficiary of a Beneficiary shall
be the Beneficiary's Surviving Spouse if the Beneficiary has a Surviving Spouse
and otherwise the Beneficiary's estate.

        2.8.    "Board"    means the Board of Directors of the Company.

        2.9.    "Change of Control"    means any transaction or series of
transactions that constitutes:

        (a)   a change in the ownership of the Company, within the meaning of
Q&A 12 of IRS Notice 2005-1;

        (b)   a change in effective control of the Company, within the meaning
of Q&A 13 of IRS Notice 2005-1; or

        (c)   a change in the ownership of a substantial portion of the assets
of the Company, within the meaning of Q&A 14 of IRS Notice 2005-1.

        2.10.    "Code"    means the Internal Revenue Code of 1986, as amended.

        2.11.    "Committee"    means the Compensation Committee of the Board of
Directors of the Company.

        2.12.    "Company"    means Comcast Corporation, a Pennsylvania
corporation, including any successor thereto by merger, consolidation,
acquisition of all or substantially all the assets thereof, or otherwise.

        2.13.    "Company Stock"    means with respect to amounts credited to
the Company Stock Fund pursuant to deferral elections by Outside Directors made
pursuant to Section 3.1(a), Comcast Corporation Class A Common Stock, par value
$0.01, including a fractional share, and such other securities issued by Comcast
Corporation as may be subject to adjustment in the event that shares of either
class of Company Stock are changed into, or exchanged for, a different number or
kind of shares of stock or other securities of the Company, whether through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split-up or other substitution of securities of the Company. In such event, the
Committee shall make appropriate equitable anti-dilution adjustments to the
number and class of hypothetical shares of Company Stock credited to
Participants' Accounts under the Company Stock Fund. Any reference to the term
"Company Stock" in the Plan shall be a reference to the appropriate number and
class of shares of stock as adjusted pursuant to this Section 2.13. The
Committee's adjustment shall be effective and binding for all purposes of the
Plan.

        2.14.    "Company Stock Fund"    means a hypothetical investment fund
pursuant to which income, gains and losses are credited to a Participant's
Account as if the Account, to the extent deemed invested in the Company Stock
Fund, were invested in hypothetical shares of Company Stock, and all dividends
and other distributions paid with respect to Company Stock were held uninvested
in cash, and reinvested in additional hypothetical shares of Company Stock as of
the next succeeding December 31, based on the Fair Market Value of the Company
Stock for such December 31.

        2.15.    "Compensation"    means:

        (a)   In the case of an Outside Director, the total remuneration payable
in cash or payable in Company Stock (as elected by the Outside Director pursuant
to the Comcast Corporation 2003 Director

2

--------------------------------------------------------------------------------



Compensation Plan) for services as a member of the Board and as a member of any
Committee of the Board; and

        (b)   In the case of an Eligible Employee, the total cash remuneration
for services payable by a Participating Company, excluding (i) Severance Pay and
(ii) sales commissions or other similar payments or awards.

        2.16.    "Death Tax Clearance Date"    means the date upon which a
Deceased Participant's or a deceased Beneficiary's Personal Representative
certifies to the Administrator that (i) such Deceased Participant's or deceased
Beneficiary's Death Taxes have been finally determined, (ii) all of such
Deceased Participant's or deceased Beneficiary's Death Taxes apportioned against
the Deceased Participant's or deceased Beneficiary's Account have been paid in
full and (iii) all potential liability for Death Taxes with respect to the
Deceased Participant's or deceased Beneficiary's Account has been satisfied.

        2.17.    "Death Taxes"    means any and all estate, inheritance,
generation-skipping transfer, and other death taxes as well as any interest and
penalties thereon imposed by any governmental entity (a "taxing authority") as a
result of the death of the Participant or the Participant's Beneficiary.

        2.18.    "Deceased Participant"    means a Participant whose employment,
or, in the case of a Participant who was an Outside Director, a Participant
whose service as an Outside Director, is terminated by death.

        2.19.    "Disability"    means:

        (a)   an individual's inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or

        (b)   circumstances under which, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, an
individual is receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
individual's employer.

        2.20.    "Disabled Participant"    means:

        (a)   A Participant whose employment or, in the case of a Participant
who is an Outside Director, a Participant whose service as an Outside Director,
is terminated by reason of Disability;

        (b)   The duly-appointed legal guardian of an individual described in
Section 2.20(a) acting on behalf of such individual.

        2.21.    "Eligible Employee"    means:

        (a)   Each Grandfathered Employee.

        (b)   Each employee of a Participating Company whose Annual Rate of Pay
is $200,000 or more as of both (i) the date on which an Initial Election is
filed with the Administrator and (ii) the first day of the calendar year in
which such Initial Election is filed.

        (c)   Each New Key Employee.

        (d)   Each other employee of a Participating Company who is designated
by the Committee, in its discretion, as an Eligible Employee.

        2.22.    "Fair Market Value"    

        (a)   If shares of Company Stock are listed on a stock exchange, Fair
Market Value shall be determined based on the last reported sale price of a
share on the principal exchange on which shares are listed on the date of
determination, or if such date is not a trading day, the next trading date.

        (b)   If shares of Company Stock are not so listed, but trades of shares
are reported on the Nasdaq National Market, Fair Market Value shall be
determined based on the last quoted sale price of a share on the Nasdaq National
Market on the date of determination, or if such date is not a trading day, the
next trading date.

3

--------------------------------------------------------------------------------



        (c)   If shares of Company Stock are not so listed nor trades of shares
so reported, Fair Market Value shall be determined by the Committee in good
faith.

        2.23.    "Grandfathered Employee"    means:

        (a)   Each employee of a Participating Company who, as of December 31,
1989, was eligible to participate in the Prior Plan and who has been in
continuous service to the Company or an Affiliate since December 31, 1989.

        (b)   Each employee of a Participating Company who was, at any time
before January 1, 1995, eligible to participate in the Comcast Corporation
Deferred Compensation Plan and whose Annual Rate of Pay is $90,000 or more as of
both (i) the date on which an Initial Election is filed with the Administrator
and (ii) the first day of each calendar year beginning after December 31, 1994.

        (c)   Each individual who was an employee of an entity that was a
Participating Company in the Prior Plan as of June 30, 2002 and who has an
Annual Rate of Pay of $125,000 as of each of (i) June 30, 2002; (ii) the date on
which an Initial Election is filed with the Administrator and (iii) the first
day of each calendar year beginning after December 31, 2002.

        (d)   Each employee of a Participating Company who (i) as of
December 31, 2002, was an "Eligible Employee" within the meaning of Section 2.34
of the AT&T Broadband Deferred Compensation Plan (as amended and restated,
effective November 18, 2002) with respect to whom an account was maintained, and
(ii) for the period beginning on December 31, 2002 and extending through any
date of determination, has been actively and continuously in service to the
Company or an Affiliate.

        2.24.    "Hardship"    means a Participant's severe financial hardship
due to an unforeseeable emergency resulting from a sudden and unexpected illness
or accident of the Participant, or, a sudden and unexpected illness or accident
of a dependent (as defined by section 152(a) of the Code) of the Participant, or
loss of the Participant's property due to casualty, or other similar and
extraordinary unforeseeable circumstances arising as a result of events beyond
the control of the Participant. A need to send the Participant's child to
college or a desire to purchase a home is not an unforeseeable emergency. No
Hardship shall be deemed to exist to the extent that the financial hardship is
or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, (b) by borrowing from commercial sources on reasonable commercial
terms to the extent that this borrowing would not itself cause a severe
financial hardship, (c) by cessation of deferrals under the Plan, or (d) by
liquidation of the Participant's other assets (including assets of the
Participant's spouse and minor children that are reasonably available to the
Participant) to the extent that this liquidation would not itself cause severe
financial hardship. For the purposes of the preceding sentence, the
Participant's resources shall be deemed to include those assets of his spouse
and minor children that are reasonably available to the Participant; however,
property held for the Participant's child under an irrevocable trust or under a
Uniform Gifts to Minors Act custodianship or Uniform Transfers to Minors Act
custodianship shall not be treated as a resource of the Participant. The Board
shall determine whether the circumstances of the Participant constitute an
unforeseeable emergency and thus a Hardship within the meaning of this Section.
Following a uniform procedure, the Board's determination shall consider any
facts or conditions deemed necessary or advisable by the Board, and the
Participant shall be required to submit any evidence of the Participant's
circumstances that the Board requires. The determination as to whether the
Participant's circumstances are a case of Hardship shall be based on the facts
of each case; provided however, that all determinations as to Hardship shall be
uniformly and consistently made according to the provisions of this Section for
all Participants in similar circumstances.

        2.25.    "Inactive Participant"    means each Participant (other than a
Retired Participant, Deceased Participant or Disabled Participant) who is not in
active service as an Outside Director and is not actively employed by a
Participating Company.

        2.26.    "Income Fund"    means a hypothetical investment fund pursuant
to which income, gains and losses are credited to a Participant's Account as if
the Account, to the extent deemed invested in the Income Fund, were credited
with interest at the Applicable Interest Rate.

4

--------------------------------------------------------------------------------



        2.27.    "Initial Election"    means a written election on a form
provided by the Administrator, filed with the Administrator in accordance with
Article 3, pursuant to which an Outside Director or an Eligible Employee may:

        (a)   Elect to defer all or any portion of the Compensation payable for
the performance of services as an Outside Director or as an Eligible Employee
following the time that such election is filed; and

        (b)   Designate the time of payment of the amount of deferred
Compensation to which the Initial Election relates.

        2.28.    "New Key Employee"    means each employee of a Participating
Company:

        (a)   who becomes an employee of a Participating Company and has an
Annual Rate of Pay of $200,000 or more as of his employment commencement date,
or

        (b)   who has an Annual Rate of Pay that is increased to $200,000 or
more and who, immediately preceding such increase, was not an Eligible Employee.

        2.29.    "Normal Retirement"    means:

        (a)   For a Participant who is an employee of a Participating Company
immediately preceding his termination of employment, a termination of employment
that is treated by the Participating Company as a retirement under its
employment policies and practices as in effect from time to time; and

        (b)   For a Participant who is an Outside Director immediately preceding
his termination of service, his normal retirement from the Board.

        2.30.    "Outside Director"    means a member of the Board, who is not
an employee of a Participating Company.

        2.31.    "Participant"    means each individual who has made an Initial
Election, or for whom an Account is established pursuant to Section 5.1, and who
has an undistributed amount credited to an Account under the Plan, including an
Active Participant, a Deceased Participant and an Inactive Participant.

        2.32.    "Participating Company"    means:

        (a)   The Company;

        (b)   Comcast Holdings Corporation;

        (c)   Comcast Cable Communications, LLC, and its subsidiaries;

        (d)   Comcast International Holdings, Inc.;

        (e)   Comcast Online Communications, Inc.;

        (f)    Comcast Business Communications, Inc.;

        (g)   Comcast Cable Communications Holdings, Inc. and its subsidiaries;

        (h)   Comcast Shared Services Corporation ("CSSC"), to the extent
individual employees of CSSC or groups of CSSC employees, categorized by their
secondment, are designated as eligible to participate by the Committee or its
delegate;

        (i)    Comcast Sports Management Services, LLC;

        (j)    Home Team Sports Limited Partnership; and

        (k)   Any other entities that are subsidiaries of the Company as
designated by the Committee in its sole discretion.

        2.33.    "Performance-Based Compensation"    means "performance-based
compensation" within the meaning of Q&A 22 of IRS Notice 2005-1, or such other
guidance as may be issued by the Department of the Treasury under section 409A
of the Code.

        2.34.    "Performance Period"    means a period of at least 12 months
during which a Participant may earn Performance-Based Compensation.

5

--------------------------------------------------------------------------------





        2.35. "Person" means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

        2.36. "Plan" means the Comcast Corporation 2005 Deferred Compensation
Plan, as set forth herein, and as amended from time to time.

        2.37. "Prime Rate" means, for any calendar year, the interest rate that,
when compounded daily pursuant to rules established by the Administrator from
time to time, is mathematically equivalent to the prime rate of interest
(compounded annually) as published in the Eastern Edition of The Wall Street
Journal on the last business day preceding the first day of such calendar year,
and as adjusted as of the last business day preceding the first day of each
calendar year beginning thereafter.

        2.38. "Prior Plan" means the Comcast Corporation 2002 Deferred
Compensation Plan.

        2.39. "Retired Participant" means a Participant who has terminated
service pursuant to a Normal Retirement.

        2.40. "Severance Pay" means any amount that is payable in cash and is
identified by a Participating Company as severance pay, or any amount which is
payable on account of periods beginning after the last date on which an employee
(or former employee) is required to report for work for a Participating Company.

        2.41. "Subsequent Election" means a written election on a form provided
by the Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which a Participant or Beneficiary may elect to defer the time of
payment of amounts previously deferred in accordance with the terms of a
previously made Initial Election or Subsequent Election.

        2.42. "Surviving Spouse" means the widow or widower, as the case may be,
of a Deceased Participant or a Deceased Beneficiary (as applicable).

        2.43. "Third Party" means any Person, together with such Person's
Affiliates, provided that the term "Third Party" shall not include the Company
or an Affiliate of the Company.


ARTICLE 3—INITIAL AND SUBSEQUENT ELECTIONS


        3.1.  Elections.

        (a)   Initial Elections.    Each Outside Director and Eligible Employee
shall have the right to defer all or any portion of the Compensation that he
would otherwise be entitled to receive in a calendar year (net of applicable
withholdings) by filing an Initial Election at the time and in the manner
described in this Article 3. The Compensation of such Outside Director or
Eligible Employee for a calendar year shall be reduced in an amount equal to the
portion of the Compensation deferred by such Outside Director or Eligible
Employee for such calendar year pursuant to such Outside Director's or Eligible
Employee's Initial Election. Such reduction shall be effected on a pro rata
basis from each periodic installment payment of such Outside Director's or
Eligible Employee's Compensation for the calendar year (in accordance with the
general pay practices of the Participating Company), and credited, as a
bookkeeping entry, to such Outside Director's or Eligible Employee's Account in
accordance with Section 5.1. Amounts credited to the Accounts of Outside
Directors in the form of Company Stock shall be credited to the Company Stock
Fund and credited with income, gains and losses in accordance with
Section 5.2(c).

        (b)   Subsequent Elections.    Each Participant or Beneficiary shall
have the right to elect to defer the time of payment or to change the manner of
payment of amounts previously deferred in accordance with the terms of a
previously made Initial Election pursuant to the terms of the Plan by filing a
Subsequent Election at the time, to the extent, and in the manner described in
this Article 3.

        (c)   Special Transition Rule.    Pursuant to Q-A 20 of IRS Notice
2005-1, to the extent provided by the Committee or its delegate, a Participant
may, on or before December 31, 2005, terminate the deferral of Compensation
pursuant to an Initial Election or cancel an Initial Election with regard to

6

--------------------------------------------------------------------------------






amounts deferred under the Plan, provided that if a Participant terminates the
deferral of Compensation pursuant to an Initial Election under this
Section 3.1(c), the Company shall pay the Participant the Compensation that
would have been deferred if the deferral of Compensation had not been
terminated, and provided further that if a Participant cancels an Initial
Election with regard to amounts deferred under the Plan, the Company shall pay
the Participant the amount deferred pursuant to such Initial Election through
the cancellation date, without adjustment for income, gains and losses credited
under Section 5.2.

        3.2.  Filing of Initial Election: General.    An Initial Election shall
be made on the form provided by the Administrator for this purpose. Except as
provided in Section 3.3, no such Initial Election shall be effective with
respect to Compensation other than Performance-Based Compensation unless it is
filed with the Administrator on or before December 31 of the calendar year
preceding the calendar year to which the Initial Election applies, provided that
pursuant to Q-A 21 of IRS Notice 2005-1, to the extent provided by the Committee
or its delegate, a Participant may, on or before March 15, 2005, make an Initial
Election with respect to Compensation that relates in full or in part to
services provided on or before December 31, 2005, provided further that the
amounts to which the Initial Election relates have not been paid or become
payable at the time the Initial Election is filed. No such Initial Election
shall be effective with respect to Performance-Based Compensation unless it is
filed with the Administrator at least six months before the end of the
Performance Period during which such Performance-Based Compensation may be
earned.

        3.3.  Filing of Initial Election by New Key Employees and New Outside
Directors.

        (a)   New Key Employees.    Notwithstanding Section 3.1 and Section 3.2,
a New Key Employee may elect to defer all or any portion of his Compensation
that he would otherwise be entitled to receive in the calendar year in which the
New Key Employee was employed, beginning with the payroll period next following
the filing of an Initial Election with the Administrator and before the close of
such calendar year by making and filing the Initial Election with the
Administrator within 30 days of such New Key Employee's date of hire or within
30 days of the date such New Key Employee first becomes eligible to participate
in the Plan. Any Initial Election by such New Key Employee for succeeding
calendar years shall be made in accordance with Section 3.1 and Section 3.2.

        (b)   New Outside Directors.    Notwithstanding Section 3.1 and
Section 3.2, an Outside Director may elect to defer all or any portion of his
Compensation that he would otherwise be entitled to receive in the calendar year
in which an Outside Director's election as a member of the Board becomes
effective (provided that such Outside Director is not a member of the Board
immediately preceding such effective date), beginning with Compensation payable
following the filing of an Initial Election with the Administrator and before
the close of such calendar year by making and filing the Initial Election with
the Administrator within 30 days of the effective date of such Outside
Director's election. Any Initial Election by such Outside Director for
succeeding calendar years shall be made in accordance with Section 3.1 and
Section 3.2

        3.4.  Calendar Years to which Initial Election May Apply.    A separate
Initial Election may be made for each calendar year as to which an Outside
Director or Eligible Employee desires to defer all or any portion of such
Outside Director's or Eligible Employee's Compensation. The failure of an
Outside Director or Eligible Employee to make an Initial Election for any
calendar year shall not affect such Outside Director's or Eligible Employee's
right to make an Initial Election for any other calendar year.

        (a)   Initial Election of Distribution Date.    Each Outside Director or
Eligible Employee shall, contemporaneously with an Initial Election, also elect
the time of payment of the amount of the deferred Compensation to which such
Initial Election relates; provided, however, that, subject to acceleration (to
the extent permitted under the AJCA) pursuant to Section 3.5(e), Section 3.7,
Section 7.1, Section 7.2, or Article 8, no distribution may commence earlier
than January 2nd of the second calendar year beginning after the date the
compensation subject to the Initial Election would be paid but for the Initial
Election, nor later than January 2nd of the tenth calendar year beginning after
the date the date the compensation subject to the Initial Election would be paid
but for the Initial

7

--------------------------------------------------------------------------------



Election. Further, each Outside Director or Eligible Employee may select with
each Initial Election the manner of distribution in accordance with Article 4.

        3.5.  Subsequent Elections and Elections to Accelerate Payment on Death
or Disability.    No Subsequent Election shall be effective until 12 months
after the date on which such Subsequent Election is made.

        (a)   Active Participants.    Each Active Participant, who has made an
Initial Election, or who has made a Subsequent Election, may elect to defer the
time of payment of any part or all of such Participant's Account for a minimum
of five and a maximum of ten additional years from the previously-elected
payment date, by filing a Subsequent Election with the Administrator The number
of Subsequent Elections under this Section 3.5(a) shall not be limited.

        (b)   Inactive Participants.    The Committee may, in its sole and
absolute discretion, permit an Inactive Participant to make a Subsequent
Election defer the time of payment of any part or all of such Inactive
Participant's Account for a minimum of five years and a maximum of ten
additional years from the previously-elected payment date, by filing a
Subsequent Election with the Administrator on or before the close of business on
June 30 of the calendar year preceding the calendar year in which the lump-sum
distribution or initial installment payment would otherwise be made. The number
of Subsequent Elections under this Section 3.5(b) shall be determined by the
Committee in its sole and absolute discretion.

        (c)   Surviving Spouses.

        (i)    Acceleration Election.    To the extent permitted under the AJCA
(except to the extent that Section 3.7(b) applies), a Surviving Spouse who is a
Deceased Participant's Beneficiary may elect to accelerate the time of payment
of the Deceased Participant's Account from the date payment would otherwise be
made to a time that is as soon as reasonably practicable following the Deceased
Participant's date of death.

        (ii)   Subsequent Election.    A Surviving Spouse who is a Deceased
Participant's Beneficiary may elect to defer the time of payment of any part or
all of such Deceased Participant's Account the payment of which would be made
more than 12 months after the date of such election. Such election shall be made
by filing a Subsequent Election with the Administrator in which the Surviving
Spouse shall specify the change in the time of payment, which shall be no less
than five (5) years nor more than ten (10) years from the previously- elected
payment date, or such Surviving Spouse may elect to defer payment until such
Surviving Spouse's death. A Surviving Spouse may make a total of two
(2) Subsequent Elections under this Section 3.5(c)(ii), with respect to all or
any part of the Deceased Participant's Account. Subsequent Elections pursuant to
this Section 3.5(c)(ii) may specify different changes with respect to different
parts of the Deceased Participant's Account.

        (d)   Beneficiary of a Deceased Participant Other Than a Surviving
Spouse.

        (i)    Acceleration Election.    To the extent permitted under the AJCA
(except to the extent that Section 3.7(b) applies), a Beneficiary of a Deceased
Participant other than a Surviving Spouse may elect to accelerate the time of
payment of the Deceased Participant's Account from the date payment would
otherwise be made to a time that is as soon as reasonably practicable following
the Deceased Participant's date of death.

        (ii)   Subsequent Election.    A Beneficiary of a Deceased Participant
other than a Surviving Spouse may elect to defer the time of payment, of any
part or all of such Deceased Participant's Account the payment of which would be
made more than 12 months after the date of such election. Such election shall be
made by filing a Subsequent Election with the Administrator in which the
Beneficiary shall specify the deferral of the time of payment, which shall be no
less than five (5) years nor more than ten (10) years from the
previously-elected payment date. A Beneficiary may make one (1) Subsequent
Election under this Section 3.5(d)(i), with respect to all or any part

8

--------------------------------------------------------------------------------






of the Deceased Participant's Account. Subsequent Elections pursuant to this
Section 3.5(d)(i) may specify different changes with respect to different parts
of the Deceased Participant's Account.

        (e)   Disabled Participant.    To the extent permitted under the AJCA, a
Disabled Participant may elect to accelerate the time of payment of the Disabled
Participant's Account from the date payment would otherwise be made to a time
that is as soon as reasonably practicable following the time the Disability
occurred.

        (f)    Retired Participants and Disabled Participants.    The Committee
may, in its sole and absolute discretion, permit a Retired Participant or a
Disabled Participant to make a Subsequent Election to defer the time of payment
of any part or all of such Retired or Disabled Participant's Account that would
not otherwise become payable within twelve (12) months of such Subsequent
Election for a minimum of five (5) years and a maximum of ten (10) additional
years from the previously-elected payment date, by filing a Subsequent Election
with the Administrator on or before the close of business on the date that is at
least twelve (12) months before the date on which the lump-sum distribution or
initial installment payment would otherwise be made. The number of Subsequent
Elections under this Section 3.5(f) shall be determined by the Committee in its
sole and absolute discretion.

        (g)   Most Recently Filed Initial Election or Subsequent Election
Controlling.    Subject to acceleration pursuant to Section 3.5(e), Section 3.7
or Section 7.1 (to the extent permitted under the AJCA), no distribution of the
amounts deferred by a Participant for any calendar year shall be made before the
payment date designated by the Participant or Beneficiary on the most recently
filed Initial Election or Subsequent Election with respect to each deferred
amount.

        3.6.  Discretion to Provide for Distribution in Full Upon or Following a
Change of Control.    To the extent permitted by IRS Notice 2005-1, in
connection with a Change of Control, and for the 12-month period following a
Change of Control, the Committee may exercise its discretion to terminate the
Plan and, notwithstanding any other provision of the Plan or the terms of any
Initial Election or Subsequent Election, distribute the Account balance of each
Participant in full and thereby effect the revocation of any outstanding Initial
Elections or Subsequent Elections.

        3.7.  Withholding and Payment of Death Taxes.

        (a)   Notwithstanding any other provisions of this Plan to the contrary,
including but not limited to the provisions of Article 3 and Article 7, or any
Initial or Subsequent Election filed by a Deceased Participant or a Deceased
Participant's Beneficiary (for purposes of this Section, the "Decedent"), and to
the extent permitted by IRS Notice 2005-1, the Administrator shall apply the
terms of Section 3.7(b) to the Decedent's Account unless the Decedent
affirmatively has elected, in writing, filed with the Administrator, to waive
the application of Section 3.7(b).

        (b)   Unless the Decedent affirmatively has elected, pursuant to
Section 3.7(a), that the terms of this Section 3.7(b) not apply, but only to the
extent permitted under the AJCA:

        (i)    The Administrator shall prohibit the Decedent's Beneficiary from
taking any action under any of the provisions of the Plan with regard to the
Decedent's Account other than the Beneficiary's making of a Subsequent Election
pursuant to Section 3.5;

9

--------------------------------------------------------------------------------







         (ii)  The Administrator shall defer payment of the Decedent's Account
until the later of the Death Tax Clearance Date and the payment date designated
in the Decedent's Initial Election or Subsequent Election;

        (iii)  The Administrator shall withdraw from the Decedent's Account such
amount or amounts as the Decedent's Personal Representative shall certify to the
Administrator as being necessary to pay the Death Taxes apportioned against the
Decedent's Account; the Administrator shall remit the amounts so withdrawn to
the Personal Representative, who shall apply the same to the payment of the
Decedent's Death Taxes, or the Administrator may pay such amounts directly to
any taxing authority as payment on account of Decedent's Death Taxes, as the
Administrator elects;

        (iv)  If the Administrator makes a withdrawal from the Decedent's
Account to pay the Decedent's Death Taxes and such withdrawal causes the
recognition of income to the Beneficiary, the Administrator shall pay to the
Beneficiary from the Decedent's Account, within thirty (30) days of the
Beneficiary's request, the amount necessary to enable the Beneficiary to pay the
Beneficiary's income tax liability resulting from such recognition of income;
additionally, the Administrator shall pay to the Beneficiary from the Decedent's
Account, within thirty (30) days of the Beneficiary's request, such additional
amounts as are required to enable the Beneficiary to pay the Beneficiary's
income tax liability attributable to the Beneficiary's recognition of income
resulting from a distribution from the Decedent's Account pursuant to this
Section 3.7(b)(iv);

         (v)  Amounts withdrawn from the Decedent's Account by the Administrator
pursuant to Sections 3.7(b)(iii) and 3.7(b)(iv) shall be withdrawn from the
portions of Decedent's Account having the earliest distribution dates as
specified in Decedent's Initial Election or Subsequent Election; and

        (vi)  Within a reasonable time after the later to occur of the Death Tax
Clearance Date and the payment date designated in the Decedent's Initial
Election or Subsequent Election, the Administrator shall pay the Decedent's
Account to the Beneficiary.

ARTICLE 4—MANNER OF DISTRIBUTION

        4.1.    Manner of Distribution.    

        (a)   Amounts credited to an Account shall be distributed, pursuant to
an Initial Election or Subsequent Election in either (i) a lump sum payment or
(ii) substantially equal monthly or annual installments over a five (5), ten
(10) or fifteen (15) year period. Installment distributions payable in the form
of shares of Company Stock shall be rounded to the nearest whole share.

        (b)   To the extent permitted by Q-A 15(e) of IRS Notice 2005-1,
notwithstanding any Initial Election, Subsequent Election or any other provision
of the Plan to the contrary:

          (i)  distributions pursuant to Initial Elections or Subsequent
Elections shall be made in one lump sum payment unless the portion of a
Participant's Account subject to distribution, as of both the date of the
Initial Election or Subsequent Election and the benefit commencement date, has a
value of more than $10,000;

         (ii)  following a Participant's termination of employment for any
reason, if the amount credited to the Participant's Account has a value of
$10,000 or less, the Administrator may, in its sole discretion, direct that such
amount be distributed to the Participant (or Beneficiary, as applicable) in one
lump sum payment, provided that the payment is made on or before the later of
(i) December 31 of the calendar year in which the Participant terminates
employment or (ii) the date two and one-half months after the Participant
terminates employment.

        4.2.    Determination of Account Balances for Purposes of
Distribution.    The amount of any distribution made pursuant to Section 4.1
shall be based on the balances in the Participant's Account on the date of
distribution. For this purpose, the balance in a Participant's Account shall be
calculated by crediting income,

10

--------------------------------------------------------------------------------



gains and losses under the Company Stock Fund and Income Fund, as applicable,
through the date immediately preceding the date of distribution.

        4.3.    Plan-to-Plan Transfers.    The Administrator may delegate its
authority to arrange for plan-to-plan transfers as described in this Section 4.3
to an officer of the Company or committee of two or more officers of the
Company.

        (a)   The Administrator may, with a Participant's consent, make such
arrangements as it may deem appropriate to transfer the Company's obligation to
pay benefits with respect to such Participant which have not become payable
under this Plan, to another employer, whether through a deferred compensation
plan, program or arrangement sponsored by such other employer or otherwise, or
to another deferred compensation plan, program or arrangement sponsored by the
Company or an Affiliate. Following the completion of such transfer, with respect
to the benefit transferred, the Participant shall have no further right to
payment under this Plan.

        (b)   The Administrator may, with a Participant's consent, make such
arrangements as it may deem appropriate to assume another employer's obligation
to pay benefits with respect to such Participant which have not become payable
under the deferred compensation plan, program or arrangement under which such
future right to payment arose, to the Plan, or to assume a future payment
obligation of the Company or an Affiliate under another plan, program or
arrangement sponsored by the Company or an Affiliate. Upon the completion of the
Plan's assumption of such payment obligation, the Administrator shall establish
an Account for such Participant, and the Account shall be subject to the rules
of this Plan, as in effect from time to time.

        (c)   Pursuant to Q-A 19(c) of IRS Notice 2005-1, to the extent provided
by the Committee or its delegate, a Participant may, on or before December 31,
2005, with respect to all or any portion of his or her account under the 2002
Plan, make new payment elections as to the form and timing of payment of such
amounts as may be permitted under this Plan, provided that following the
completion of such new payment election, such amounts shall not be treated as
grandfathered benefits under the 2002 Plan, but instead shall be treated as
non-grandfathered benefits, subject to the rules of this Plan.

ARTICLE 5—BOOK ACCOUNTS

        5.1.    Deferred Compensation Account.    A deferred Compensation
Account shall be established for each Outside Director and Eligible Employee
when such Outside Director or Eligible Employee becomes a Participant.
Compensation deferred pursuant to the Plan shall be credited to the Account on
the date such Compensation would otherwise have been payable to the Participant.

        5.2.    Crediting of Income, Gains and Losses on Accounts.    

        (a)    In General.    Except as otherwise provided in this Section 5.2,
the Administrator shall credit income, gains and losses with respect to each
Participant's Account as if it were invested in the Income Fund.

        (b)    Investment Fund Elections.    Except for amounts credited to the
Accounts of Participants who are Outside Directors who have elected to defer the
receipt of Compensation payable in the form of Company Stock, all amounts
credited to Participants' Accounts shall be credited with income, gains and
losses as if it were invested in the Income Fund.

        (c)    Outside Director Stock Fund Credits.    Amounts credited to the
Accounts of Outside Directors in the form of Company Stock shall be credited
with income, gains and losses as if they were invested in the Company Stock
Fund. No portion of such Participant's Account may be deemed transferred to the
Income Fund. Distributions of amounts credited to the Company Stock Fund with
respect to Outside Directors' Accounts shall be distributable in the form of
Company Stock, rounded to the nearest whole share.

        (d)    Timing of Credits.    Compensation deferred pursuant to the Plan
shall be deemed invested in the Income Fund on the date such Compensation would
otherwise have been payable to the Participant.

11

--------------------------------------------------------------------------------




Accumulated Account balances subject to an investment fund election under
Section 5.2(b) shall be deemed invested in the applicable investment fund as of
the effective date of such election. The value of amounts deemed invested in the
Company Stock Fund shall be based on hypothetical purchases and sales of Company
Stock at Fair Market Value as of the effective date of an investment election

        5.3.    Status of Deferred Amounts.    Regardless of whether or not the
Company is a Participant's employer, all Compensation deferred under this Plan
shall continue for all purposes to be a part of the general funds of the
Company.

        5.4.    Participants' Status as General Creditors.    Regardless of
whether or not the Company is a Participant's employer, an Account shall at all
times represent a general obligation of the Company. The Participant shall be a
general creditor of the Company with respect to this obligation, and shall not
have a secured or preferred position with respect to the Participant's Accounts.
Nothing contained herein shall be deemed to create an escrow, trust, custodial
account or fiduciary relationship of any kind. Nothing contained herein shall be
construed to eliminate any priority or preferred position of a Participant in a
bankruptcy matter with respect to claims for wages.

ARTICLE 6—NO ALIENATION OF BENEFITS; PAYEE DESIGNATION

        Except as otherwise required by applicable law, the right of any
Participant or Beneficiary to any benefit or interest under any of the
provisions of this Plan shall not be subject to encumbrance, attachment,
execution, garnishment, assignment, pledge, alienation, sale, transfer, or
anticipation, either by the voluntary or involuntary act of any Participant or
any Participant's Beneficiary or by operation of law, nor shall such payment,
right, or interest be subject to any other legal or equitable process. However,
subject to the terms and conditions of the Plan, a Participant or Beneficiary
may direct that any amount payable pursuant to an Initial Election or a
Subsequent Election on any date designated for payment be paid to any person or
persons or legal entity or entities, including, but not limited to, an
organization exempt from federal income tax under section 501(c)(3) of the Code,
instead of to the Participant or Beneficiary. Such a payee designation shall be
provided to the Administrator by the Participant or Beneficiary in writing on a
form provided by the Administrator, and shall not be effective unless it is
provided immediately preceding the time of payment. The Company's payment
pursuant to such a payee designation shall relieve the Company and its
Affiliates of all liability for such payment.

ARTICLE 7—DEATH OF PARTICIPANT

        7.1.    Death of Participant.    A Deceased Participant's Account shall
be distributed in accordance with the last Initial Election or Subsequent
Election made by the Deceased Participant before the Deceased Participant's
death, unless the Deceased Participant's Surviving Spouse or other Beneficiary
timely elects to accelerate or defer the time of payment pursuant to
Section 3.5.

        7.2.    Designation of Beneficiaries.    Each Participant and
Beneficiary shall have the right to designate one or more Beneficiaries to
receive distributions in the event of the Participant's or Beneficiary's death
by filing with the Administrator a Beneficiary designation on the form provided
by the Administrator for such purpose. The designation of a Beneficiary or
Beneficiaries may be changed by a Participant or Beneficiary at any time prior
to such Participant's or Beneficiary's death by the delivery to the
Administrator of a new Beneficiary designation form.

ARTICLE 8—HARDSHIP AND OTHER ACCELERATION EVENTS

        8.1.    Hardship.    Notwithstanding the terms of an Initial Election or
Subsequent Election, if, at the Participant's request, the Board determines that
the Participant has incurred a Hardship, the Board may, in its discretion,
authorize the immediate distribution of all or any portion of the Participant's
Account.

12

--------------------------------------------------------------------------------



        8.2.    Other Acceleration Events.    To the extent permitted by Q-A 15
of IRS Notice 2005-1, notwithstanding the terms of an Initial Election or
Subsequent Election, distribution of all or part of a Participant's Account may
be made:

        (a)   To the extent necessary to fulfill a domestic relations order (as
defined in section 414(p)(1)(B) of the Code).

        (b)   To the extent necessary to comply with a certificate of
divestiture (as defined in section 1043(b)(2) of the Code).

        (c)   To pay the Federal Insurance Contribution Act ("FICA") tax imposed
under sections 3101 and 3121(v)(2) of the Code on compensation deferred under
the Plan (the "FICA Amount") plus the income tax at source on wages imposed
under section 3401 of the Code with respect to the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding
section 3401 wages and taxes, provided that the total amount distributable under
this Section 8.2(c) shall not exceed the sum of the FICA Amount and the income
tax withholding related to such FICA Amount.

ARTICLE 9—INTERPRETATION

        9.1.    Authority of Committee.    The Committee shall have full and
exclusive authority to construe, interpret and administer this Plan and the
Committee's construction and interpretation thereof shall be binding and
conclusive on all persons for all purposes.

        9.2.    Claims Procedure.    If an individual (hereinafter referred to
as the "Applicant," which reference shall include the legal representative, if
any, of the individual) does not receive timely payment of benefits to which the
Applicant believes he is entitled under the Plan, the Applicant may make a claim
for benefits in the manner hereinafter provided.

        An Applicant may file a claim for benefits with the Administrator on a
form supplied by the Administrator. If the Administrator wholly or partially
denies a claim, the Administrator shall provide the Applicant with a written
notice stating:

        (a)   The specific reason or reasons for the denial;

        (b)   Specific reference to pertinent Plan provisions on which the
denial is based;

        (c)   A description of any additional material or information necessary
for the Applicant to perfect the claim and an explanation of why such material
or information is necessary; and

        (d)   Appropriate information as to the steps to be taken in order to
submit a claim for review.

Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Administrator may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

        If the Applicant's claim is denied, the Applicant shall have 60 days
from the date of receipt of written notice of the denial of the claim to request
a review of the denial of the claim by the Administrator. Request for review of
the denial of a claim must be submitted in writing. The Applicant shall have the
right to review pertinent documents and submit issues and comments to the
Administrator in writing. The Administrator shall provide a written decision
within 60 days of its receipt of the Applicant's request for review, provided
that if special circumstances require an extension of time for processing the
review of the Applicant's claim, the Administrator may notify the Applicant in
writing that an additional period of up to 60 days shall be required to process
the Applicant's request for review.

        It is intended that the claims procedures of this Plan be administered
in accordance with the claims procedure regulations of the Department of Labor
set forth in 29 CFR § 2560.503-1.

        Claims for benefits under the Plan must be filed with the Administrator
at the following address:

13

--------------------------------------------------------------------------------



                    Comcast Corporation
                    1500 Market Street
                    Philadelphia, PA 19102
                    Attention: General Counsel

ARTICLE 10—AMENDMENT OR TERMINATION

        10.1.    Amendment or Termination.    Except as otherwise provided by
Section 10.2, the Company, by action of the Board or by action of the Committee,
shall have the right at any time, or from time to time, to amend or modify this
Plan. The Company, by action of the Board, shall have the right to terminate
this Plan at any time.

        10.2.    Amendment of Rate of Credited Earnings.    No amendment shall
change the Applicable Interest Rate with respect to the portion of a
Participant's Account that is attributable to an Initial Election or Subsequent
Election made with respect to Compensation earned in a calendar year and filed
with the Administrator before the date of adoption of such amendment by the
Board. For purposes of this Section 10.2, a Subsequent Election to defer the
payment of part or all of an Account for an additional period after a
previously-elected payment date (as described in Section 3.5) shall be treated
as a separate Subsequent Election from any previous Initial Election or
Subsequent Election with respect to such Account.

ARTICLE 11—WITHHOLDING OF TAXES

        Whenever the Participating Company is required to credit deferred
Compensation to the Account of a Participant, the Participating Company shall
have the right to require the Participant to remit to the Participating Company
an amount sufficient to satisfy any federal, state and local withholding tax
requirements prior to the date on which the deferred Compensation shall be
deemed credited to the Account of the Participant, or take any action whatever
that it deems necessary to protect its interests with respect to tax
liabilities. The Participating Company's obligation to credit deferred
Compensation to an Account shall be conditioned on the Participant's compliance,
to the Participating Company's satisfaction, with any withholding requirement.
To the maximum extent possible, the Participating Company shall satisfy all
applicable withholding tax requirements by withholding tax from other
Compensation payable by the Participating Company to the Participant, or by the
Participant's delivery of cash to the Participating Company in an amount equal
to the applicable withholding tax.

ARTICLE 12—MISCELLANEOUS PROVISIONS

        12.1.    No Right to Continued Employment.    Nothing contained herein
shall be construed as conferring upon any Participant the right to remain in
service as an Outside Director or in the employment of a Participating Company
as an executive or in any other capacity.

        12.2.    Expenses of Plan.    All expenses of the Plan shall be paid by
the Participating Companies.

        12.3.    Gender and Number.    Whenever any words are used herein in any
specific gender, they shall be construed as though they were also used in any
other applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.

        12.4.    Law Governing Construction.    The construction and
administration of the Plan and all questions pertaining thereto, shall be
governed by the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and other applicable federal law and, to the extent not governed by
federal law, by the laws of the Commonwealth of Pennsylvania.

        12.5.    Headings Not a Part Hereof.    Any headings preceding the text
of the several Articles, Sections, subsections, or paragraphs hereof are
inserted solely for convenience of reference and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction, or effect.

14

--------------------------------------------------------------------------------



        12.6.    Severability of Provisions.    If any provision of this Plan is
determined to be void by any court of competent jurisdiction, the Plan shall
continue to operate and, for the purposes of the jurisdiction of that court
only, shall be deemed not to include the provision determined to be void.

ARTICLE 13—EFFECTIVE DATE

        The effective date of this amendment and restatement of the Plan shall
be January 1, 2005. The original effective date of the Plan is January 1, 2005.

        IN WITNESS WHEREOF, COMCAST CORPORATION has caused this Plan to be
executed by its officers thereunto duly authorized, and its corporate seal to be
affixed hereto, as of the 1st day of January, 2005.

    COMCAST CORPORATION
 
 
BY:
 
         

--------------------------------------------------------------------------------


 
 
ATTEST:
 
 


--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------





QuickLinks


COMCAST CORPORATION 2005 DEFERRED COMPENSATION PLAN ARTICLE 1—BACKGROUND AND
COVERAGE OF PLAN
ARTICLE 2—DEFINITIONS
ARTICLE 3—INITIAL AND SUBSEQUENT ELECTIONS
